EXHIBIT 10.114

FIRST AMENDMENT TO LOAN AGREEMENT

 

This FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of April 18,
2016 (the “Effective Date”), is made by and among FUELCELL ENERGY FINANCE, LLC,
a Connecticut limited liability company having its principal office located at 3
Great Pasture Road, Danbury, Connecticut 06810 (hereinafter referred to as the
“Parent”), RIVERSIDE FUELCELL, LLC, a Delaware limited liability company having
its principal office located at 3 Great Pasture Road, Danbury, Connecticut 06810
(“Riverside Co-Borrower”), and NRG ENERGY, INC., a Delaware corporation having
an office address located at 211 Carnegie Center, Princeton, New Jersey 08540,
its permitted successors and/or assigns (hereinafter referred to as the
“Lender”).  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned thereto in Article I of the Loan Agreement (as defined
below).

WHEREAS, Parent and Lender entered into that certain Loan Agreement dated as of
July 30, 2014 (the “Loan Agreement”), pursuant to which the Lender agreed to
make certain Project Debt available to Co-Borrowers pursuant to the terms
thereof; and

WHEREAS, pursuant to that certain Joinder Agreement dated January 29, 2016 by
and between Lender and Riverside Co-Borrower, Riverside Co-Borrower became a
party to the Loan Agreement; and

WHEREAS, Parent has requested that Lender agree to amend the Loan Agreement as
more particularly set forth herein; and

WHEREAS, the Lender is willing to agree to certain amendments specified below,
in each case subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1.Amendments to the Loan Agreement.  Subject to the terms and conditions
of this Amendment, the Lender agrees to amend the Loan Agreement as of the
Effective Date as follows:  

(a)Clause (f) of the definition of “Indebtedness” is hereby deleted in its
entirety and replaced with the following:

“(f)all Indebtedness of other Persons which (i) such Person has guaranteed or is
otherwise recourse to such Person or (ii) is secured by a Lien on any property
of such Person other than a Permitted Lien.”

 

(b)The definition of “Permitted Lien” is hereby deleted in its entirety and
replaced with the following:

“Permitted Liens” shall mean, with respect to any asset or property of a Person,
the following: (a)(i) Liens securing taxes, assessments and other charges or
levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to





--------------------------------------------------------------------------------

 

any Hazardous Materials Laws) or (ii) the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which, in each case, are not at the
time required to be paid or discharged under Section 7.3(h) or Section 9.7 of
this Agreement; (b) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, utility company rights of way, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the intended use thereof in
the business of such Person; (d) Liens in favor of the Lender; (e) such Liens as
have been accepted by the Lender in writing; (f) Liens permitted under the
Security Documents; (g) Liens incurred in connection with good faith deposits in
connection with bids, tenders, contracts or leases to which such party is a
party, or making deposits to secure public or statutory obligations, all as
incurred in the ordinary course of business; (h) Liens consisting of
rights-of-way and licenses affecting any Co-Borrower’s real property which do
not, in the aggregate, materially impair or interfere with the value of such
property, Co-Borrower’s business or Co-Borrower’s use of such property; and (i)
Liens granted by Parent of its Equity Interests in subsidiaries that are not
Co-Borrowers.

(c)A new Section 11.7(e) is hereby added as follows:

“(e)Parent shall not permit Sponsor or any other Person to permit to exist any
Lien upon the Equity Interest in Parent, or enter into any agreement that,
directly or indirectly, incurs or permit to exist any Lien upon the Equity
Interest in Parent.

 

(d)Section 11.8 (iv) is hereby deleted in its entirety and replaced with the
following: “(iv) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person (except, in the case of
Parent, Equity Interests in Co-Borrowers or other subsidiaries that are
developing fuel cell projects), and except that such Co-Borrowers may invest in
those investments permitted under the Loan Documents,”

 

(e)Section 11.8(vii) is hereby deleted.

 

Section 2.Reservation of Rights.  The Lender reserves any and all rights which
it has, or may now or in the future have, to exercise any and all powers,
rights, remedies and privileges under the Loan Agreement and any other Loan
Documents with no impairment or prejudice of such power, right, remedy or
privilege.  No single or partial exercise of any such power, right, remedy or
privilege shall preclude any other or further exercise thereof or of any other
right, power, remedy or privilege, and all of such rights, powers, remedies and
privileges are and shall continue to be cumulative.  No failure of the Lender to
immediately exercise any such power, right, remedy or privilege shall constitute
or be deemed to constitute a waiver thereof or the acquiescence by the Lender
with respect to any Default or Event of Default.

Section 3.No Course of Dealing or Performance.  Each of the Parent and Riverside
Co-Borrower (collectively, the “FCE Parties”) acknowledges and agrees that the
execution,

2



 

--------------------------------------------------------------------------------

 

delivery and performance of this Amendment by the Lender does not and shall not
create (nor shall the FCE Parties rely upon the existence of or claim or assert
that there exists) any obligation of the Lender to consider or agree to any
other amendment of or waiver or consent with respect to the Loan Agreement or
any other Loan Document, or any other instrument or agreement to which Lender is
a party (collectively, an “Amendment or Consent”), and in the event that the
Lender subsequently agrees to consider any requested Amendment or Consent,
neither the existence of this Amendment nor any other conduct of the Lender
related hereto, shall be of any force or effect on the Lender’s consideration or
decision with respect to any such requested Amendment or Consent, and the Lender
shall not have any obligation whatsoever to consider or agree to any such
Amendment or Consent.

Section 4.Representations and Warranties.  To induce the Lender to enter into
this Amendment, each FCE Party does hereby represent and warrant that as of the
Effective Date (as defined below), after giving effect to the amendments
contained herein:

(a)Each representation and warranty of each FCE Party under the Loan Agreement
and the other Loan Documents is true and correct in all material respects on and
as of the Effective Date as if made on and as of such date, except to the extent
such representation or warranty relates to an earlier date in which case it was
true and correct as of such earlier date;

(b)each FCE Party has the power and authority, and has taken all the necessary
actions, to authorize the execution, delivery and performance of this Amendment;

(c)this Amendment has been duly executed and delivered by the duly authorized
officers of the FCE Parties, and this Amendment, the Loan Agreement as amended
hereby (the “Amended Agreement”) and the other Loan Documents, are the legal,
valid and binding obligation of each FCE Party enforceable against each FCE
Party party thereto in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by principles of equity relating to enforceability; and

(d)the execution and delivery of this Amendment and performance of this
Amendment and the Amended Agreement in accordance with their respective terms do
not and will not, with the passage of time, the giving of notice or otherwise:
(A) require any consent, approval, authorization, permit or license,
governmental or otherwise that has not already been obtained or is not in full
force and effect or violate any applicable law relating to any FCE Party; (B)
conflict with, result in a breach of or constitute a default under (1) the
articles or certificate of incorporation or formation or bylaws, operating
agreement or the partnership agreement, as the case may be, of any FCE Party, or
(2) any material agreements of any FCE Party or by which any of its properties
may be bound; or (C) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the FCE
Parties other than Permitted Liens.

Section 5.Fees and Expenses.  Parent agrees to pay all reasonable attorneys’
fees of Lender to the extent invoiced on or prior to the date hereof and related
to the preparation and

3



 

--------------------------------------------------------------------------------

 

finalization of this Amendment, such payment to be made no later than ____days
after the Effective Date.

Section 6.Loan Agreement; Other Loan Documents.  The Amended Agreement and the
other Loan Documents remain in full force and effect in accordance with their
respective terms and are hereby ratified and affirmed in all respects.  Except
for the amendments set forth in Section 1, nothing herein shall be construed to
limit, affect, modify or alter any FCE Party’s obligations under the Loan
Agreement or elsewhere under the Loan Documents.  This Amendment shall not be
construed to: (i) impair the validity, perfection or priority of any lien or
security interests securing the Obligations; (ii) waive or impair any rights,
powers or remedies of the Lender under the Loan Agreement and the other Loan
Documents; (iii) constitute an agreement by the Lender or require the Lender to
extend the time for payment of any of the Obligations; or (iv) constitute a
waiver of any right of the Lender to insist on strict compliance by the FCE
Parties with each and every term, condition and covenant of this Amendment, the
Amended Agreement and the other Loan Documents to which it is a party in
accordance therewith.

Section 7.General.   This Amendment (a) shall be deemed to be a Loan Document
and (b) embodies the entire understanding and agreement among the parties hereto
and thereto with respect to the subject matter hereof and thereof and supersedes
all prior agreements, understandings and inducements, whether express or
implied, oral or written.

Section 8.Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

Section 9.Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart by facsimile shall be equally effective as delivery of a
manually executed counterpart to this Amendment.

Section 10.GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[signatures appear on the following pages]

 

 

4



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives as of the date first written
above.

 

FUELCELL ENERGY FINANCE, LLC

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

Name:

 

Michael S. Bishop

 

 

Title:

 

Senior Vice President and CFO

of FuelCell Energy, its member

 

RIVERSIDE FUELCELL, LLC

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

Name:

 

Michael S. Bishop

 

 

Title:

 

Senior Vice President and CFO

of FuelCell Energy, its member

 

NRG ENERGY, INC.

 

 

 

 

 

By:

 

/s/ Christopher S. Sotos

 

 

Name:

 

Christopher S. Sotos

 

 

Title:

 

Senior Vice President

 



 